DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 11/17/2021.  Claim(s) 1-16 are presently pending.  Claim(s) 1-16 is/are amended. 

Response to Amendment
The rejection of claim(s) 1-16 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1-16 under 35 USC 103 as being unpatentable over Praisner (U.S. Pat. Pub. No. 2011/0243749) in view of Benson (U.S. Pat. Pub. No. 2016/0258302), the applicant(s) argues that these references, separately or combined, do not teach that the convex portion and the concave portion are formed over an entire height of the end plate in a thickness direction of the end plate or that the convex portion and the concave portion configure collision surfaces to the stream, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-16 under 35 USC 102 as being anticipated by Ingram (U.S. Pat. Pub. No. 2013/0108450 A1), wherein Ingram discloses the newly claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram (US Pat. Pub. No. 2013/0108450 A1), with support provided by Nallam (US Pat. No. 8,309,783 B2).
Regarding claim 1, Ingram discloses a turbine blade (66) for a steam turbine (here, while the turbine blade disclosed by Ingram is described as a gas turbine engine blade, such turbine blades as those of Ingram are also capable of being used in a steam turbine, thus the turbine blade of Ingram may also be considered to be a turbine blade for a steam turbine; see, for example, Nallam, Fig. 1 and Col. 2, ln 39-47, wherein Nallam presents a similar turbine blade (102) to that of Ingram, which may be disposed in either a gas or steam turbine) having a rotor shaft that rotates about a rotation axis and a steam main channel formed around the rotor shaft (these features are well known in the art to be essential components of a steam turbine; see for example Nallam Fig. 1, with rotor shaft 104 and a steam main channel forming fluid flow path 118), the turbine blade comprising: a blade body (70) comprising: a blade surface extending in a blade height direction (see Fig. 3-5); and a leading edge (76) that faces an upstream side in a flow direction of steam in the steam main channel (see Fig. 3-4 and [0003]; here it is clear from Fig. 3-4 that the turbine blade, when installed, includes a leading edge facing upstream, therefore when installed in a steam turbine, the leading edge faces an upstream side in a flow 
    PNG
    media_image1.png
    998
    992
    media_image1.png
    Greyscale
Fig. 1, 5, and annotated Fig. 4 below).  Here it is visually apparent from the top-down 
Regarding claim 2, Ingram further discloses that, when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), the convex portion and the concave portion are disposed on the upstream side with respect to the leading edge of the blade body (see Fig. 3-5 and [0028]; here it is visually apparent in Fig. 4 particularly that the convex portion and concave portions are disposed upstream of the leading edge of the turbine blade).
Regarding claim 3, Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), surfaces of the convex portion and the concave portion facing the upstream side form a curved line that is continuous in the first direction (see Fig. 3-5 and [0028], ln 1-8).
Regarding claim 4, Ingram further discloses that the circumferentially adjacent turbine blades 64 and 66, each comprising a single airfoil, may alternatively be formed integrally as a doublet, comprising two airfoils, whereupon the single doublet turbine blade incorporates two projections and two recesses per bucket (see [0025] and [0028], ln 21-24), therefore Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), both the concave portion and the convex portion are formed in plurality.
Regarding claim 6, Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), surfaces of the convex 
Regarding claim 7, Ingram further discloses that the circumferentially adjacent turbine blades 64 and 66, each comprising a single airfoil, may alternatively be formed integrally as a doublet, comprising two airfoils, whereupon the single doublet turbine blade incorporates two projections and two recesses per bucket (see [0025] and [0028], ln 21-24), therefore Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), both the concave portion and the convex portion are formed in plurality.
Regarding claim 8, Ingram further discloses that the circumferentially adjacent turbine blades 64 and 66, each comprising a single airfoil, may alternatively be formed integrally as a doublet, comprising two airfoils, whereupon the single doublet turbine blade incorporates two projections and two recesses per bucket (see [0025] and [0028], ln 21-24), therefore Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), both the concave portion and the convex portion are formed in plurality.
Regarding claim 9, Ingram further discloses that the circumferentially adjacent turbine blades 64 and 66, each comprising a single airfoil, may alternatively be formed integrally as a doublet, comprising two airfoils, whereupon the single doublet turbine blade incorporates two projections and two recesses per bucket (see [0025] and [0028], ln 21-24), therefore Ingram further discloses that when viewed from above/below the convex portion and the concave portion in reference to the axis (i.e. the view of Fig. 4), both the concave portion and the convex portion are formed in plurality.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Nallam.
Regarding claim 5, Ingram discloses a turbine (10) comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).  Ingram fails to explicitly teach that the turbine comprising the turbine blade of claims 1-4 and 6-9 may be a steam turbine.
Nallam exhibits a turbine (100) comprising a similar turbine blade (102) to that of Ingram, comprising a blade body (110) comprising: a blade surface extending in a blade height direction (see Fig. 1); and a leading edge that faces an upstream side in a flow direction of steam in the steam main channel (see Fig. 1 and Col. 2, ln 54-59); an end plate (112) connected to an end of the blade body in the blade height direction (see Fig. 1 and Col. 2, ln 47-51) and that extends in a first direction intersecting the blade height direction (see Fig. 1 and Col. 2, ln 47-51); and several seals (140) disposed radially beneath the upstream end surface of the platform in the same manner as in the turbine blade of Ingram (see Ingram, Fig. 1 and 3-5).  Nallam teaches that the turbine comprising the turbine blade may be either a steam turbine or a gas turbine (Col. 2, ln 41-47).
Because both Ingram and Nallam describe similar turbine blades for use in turbines in the very same manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ingram such that the turbine of Ingram is a steam turbine which 
Regarding claim 10, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).
Regarding claim 11, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).
Regarding claim 12, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).
Regarding claim 13,
Regarding claim 14, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).
Regarding claim 15, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).
Regarding claim 16, the proposed combination exhibits a steam turbine (see above modification), comprising the turbine blade of claims 1-4 and 6-9, wherein the turbine blade is disposed such that the second direction coincides with an axial direction of the rotor shaft (see Ingram, Fig. 1-5 and [0028]; here it is clear from the cited figures and text that the second direction of the platform and the convex portion and concave portion corresponds to the axial direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A LANGE/Examiner, Art Unit 3745               

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745